                                     S DISTRICT
                                   TE           C
                                 TA
                                                           O
                            S




                                                            U
                           ED




                                                             RT




                                              TED
                       UNIT




                                         GRAN
                                                                    R NIA




Dated: April 1, 2019                         seph C.
                                                       Spero
                       NO




                                     Judge Jo
                                                                   FO
                        RT




                                                               LI




                                ER
                            H




                                                               A




                                     N                         C
                                                       F
                                         D IS T IC T O
                                               R
